ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 76-92 are pending in the application.
This action is in response to applicants' amendment dated May 27, 2022.  Claim 76 has been amended.
Response to Amendment
Applicant's arguments filed May 27, 2022 have been fully considered with the following effect:
With regards to the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 2) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.  The applicants stated that the specification clearly demonstrates that albumin and ibrutinib are basic and novel features of the invention, and that other serum proteins (such as hemoglobin in Yang) are excluded from the currently pending claim 76 and its dependent claims by the “consisting essentially of” language and that proteins such as BTK and hemoglobin of Yang are excluded from the pending claims by “consisting essentially of”.  As stated in the last office action “consisting essentially of” absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”.  Yang teaches the composition of and the method of use of the composition which is ibrutinib and human serum albumin in addition to hemoglobin and BTK.  The applicants’ specification indicates that the composition can include BTK in addition to the ibrutinib and human serum albumin, i.e. “composition comprising the ibrutinib and the human serum albumin as described herein, and a therapeutically effective amount of at least one inhibitor of the following kinases for the treatment of cancer: ……. Btk ……” as set forth on page 27, lines 4-13.   Yang also teaches the composition which contains in addition to ibrutinib, human serum albumin and BTK, the blood protein hemoglobin (Hb).  The applicants’ specification indicates that the pharmaceutical composition of the present application includes serum proteins (other than HSA) as set forth on page 23, lines 25-30.  Hemoglobin is just another blood protein which has no material affect with the anti-cancer utility of the application.  The preamble “consisting essentially of” is still open claim language and does not limit the claim exclusively to ibrutinib and human serum albumin and the thus the rejection of claims 76-92 is herein maintain.  There is no evidence that BTK and hemoglobin in Yang affect the anticancer utility and the applicants’ have not provided any evidence to the contrary.
Claims 76-92 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al., Chemical Research in Toxicology, for reasons of record and stated above.

The applicant's amendments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624